                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SAEID MOHEBBI,                                    Case No. 13-cv-03044-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANTS’
                                   9             v.                                        RENEWED ADMINISTRATIVE
                                                                                           MOTION TO FILE UNDER SEAL
                                  10     MAHNAZ KHAZEN, et al.,
                                                                                           [Re: ECF 143]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendants’ Renewed Administrative Motion to File Under Seal

                                  14   (“Motion”). Motion, ECF 143. Plaintiff opposes the Motion. Opp’n, ECF 145. For the reasons

                                  15   stated below, Defendants’ Motion is DENIED.

                                  16          On October 22, 2018, the Court granted in part and denied in part five separate sealing

                                  17   motions in this action. See Omnibus Order, ECF 134. The Omnibus Order permitted renewed

                                  18   requests to seal certain documents or portions of documents, and the instant Motion followed.

                                  19     I.   LEGAL STANDARD
                                  20          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  21   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  22   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  23   U.S. 589, 597 & n.7 (1978)). Consequently, access to motions and their attachments that are

                                  24   “more than tangentially related to the merits of a case” may be sealed only upon a showing of

                                  25   “compelling reasons” for sealing. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,

                                  26   1101–02 (9th Cir. 2016). Filings that are only tangentially related to the merits may be sealed

                                  27   upon a lesser showing of “good cause.” Id. at 1097. In addition, sealing motions filed in this

                                  28   district must be “narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).
                                   1   A party moving to seal a document in whole or in part must file a declaration establishing that the

                                   2   identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A). “Reference to a stipulation or

                                   3   protective order that allows a party to designate certain documents as confidential is not sufficient

                                   4   to establish that a document, or portions thereof, are sealable.” Id.

                                   5    II.   DISCUSSION
                                   6          Defendants’ Motion seeks to seal portions of six documents: ECF 120-1, 120-2, 128-1,

                                   7   129-1, 129-2, and 129-3. See Motion at 2–4, ECF 143. These six documents are declarations and

                                   8   briefs that refer to either the parties’ ICC Arbitration Award or the parties Comprehensive

                                   9   Settlement, Release, and Security Agreement (“Settlement Agreement”). Id. Defendants request

                                  10   sealing of the entire Settlement Agreement and its exhibits and portions of the Arbitration Award.

                                  11   Id. Defendants argue that sealing is justified because “certain provocative factual findings in the

                                  12   ICC Arbitration Award . . . could affect their professional standings if disclosed” and because the
Northern District of California
 United States District Court




                                  13   Court previously granted a sealing request concerning the Settlement Agreement. Id. The Court

                                  14   disagrees for at least three reasons.

                                  15          First, the Court’s order that previously granted sealing of the Settlement Agreement

                                  16   explicitly limited sealing to “Defendants’ request to seal at [ECF] 119-1” only. See Omnibus

                                  17   Order at 3, ECF 134. The Omnibus Order permitted sealing during briefing on the parties’

                                  18   underlying dispute (see ECF 129-1) prior to full review by the Court. That review is now

                                  19   complete and the Omnibus Order does not dictate continued sealing because it was limited to

                                  20   Defendants’ previous request only.

                                  21          Second, the Settlement Agreement explicitly provides that notwithstanding the

                                  22   confidentiality provisions, the Arbitration Award and “all of the terms and conditions” of the

                                  23   Settlement Agreement “may be disclosed as follows: . . . (c) in any action or proceeding to enforce

                                  24   this [Settlement] Agreement.” See Settlement Agreement § 4.1, Ex. 2 to Holland Decl., ECF 120-

                                  25   1. As Plaintiff points out, see Opp’n at 2, the parties have been litigating enforcement of the

                                  26   Settlement Agreement, see, e.g., ECF 112; ECF 129-1. Moreover, the Settlement Agreement

                                  27   states that “Stipulated Judgment may confirm and attach the [Arbitration] Award, notwithstanding

                                  28   the confidentiality provision in section 4.1.” See Settlement Agreement § 5.1(b). The Court has
                                                                                         2
                                   1   since ruled that Plaintiff is entitled to entry of such Stipulated Judgment under the Settlement

                                   2   Agreement. See ECF 153. Additionally, nothing in the Settlement Agreement provided for in

                                   3   camera review by the Court only. Section 4.1 expressly allows “disclosure in any action” to

                                   4   enforce the Settlement Agreement. “Disclosure” can only be reasonably interpreted as filing in

                                   5   the public court record. Thus, public disclosure of the Arbitration Award and Settlement

                                   6   Agreement is permissible and warranted per the terms of the Settlement Agreement.

                                   7          Third, the Arbitration Award and Settlement Agreement are “more than tangentially

                                   8   related to the merits of [the] case” and Defendants have not articulated “compelling reasons” for

                                   9   sealing. See Ctr. for Auto Safety, 809 F.3d at 1101–02. Defendants assert that their “professional

                                  10   standings” could be “affect[ed]” by public disclosure of the documents. See Motion at 2.

                                  11   However, “[t]he mere fact that the production of records may lead to a litigant’s embarrassment,

                                  12   incrimination, or exposure to further litigation will not, without more, compel the court to seal its
Northern District of California
 United States District Court




                                  13   records.” Kamakana, 447 F.3d at 1179. Here, Defendants have submitted nothing more than the

                                  14   possibility of such denunciation, and thus have failed to make the requisite showing. Accordingly,

                                  15   no grounds exist upon which to grant Defendants’ Motion.

                                  16   III.   CONCLUSION
                                  17          For the foregoing reasons, Defendants’ Renewed Administrative Motion to File Under

                                  18   Seal at ECF 143 is DENIED. The parties are directed to file the unredacted versions of the

                                  19   documents for which sealing was denied, consistent with this ruling, as a separate docket entry no

                                  20   earlier than 4 days, and no later than 10 days, from the date of this order.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 9, 2019

                                  24                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                          3
